Fourth Court of Appeals
                               San Antonio, Texas
                                     March 25, 2015

                                   No. 04-14-00746-CV

                                ALAMO HEIGHTS ISD,
                                     Appellant

                                            v.

                                   Catherine CLARK,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-19821
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file reply brief is hereby GRANTED.
Appellant's reply brief is due on or before April 9, 2015.


      It is so ORDERED on March 25, 2015.




ATTESTED TO: ______________________________
             Keith E. Hottle
             Clerk of Court